Per Curiam.
Plaintiff has a verdict of $5,000, and the single question before us is the alleged excessiveness thereof.
Plaintiff’s right leg was broken at, or near, the thigh, and he was otherwise injured and suffered facial paralysis. His left leg was crippled prior to the accident. His expenses in seeking a cure, &c., were about $600. His loss of wages was from $900 to $1,000, about a recovery for which there is some controversy because of the fact that they were regularly paid by his employer. Defendant claims he therefore had no recoverable loss in that direction, although the plaintiff contends that such payments were made him upon the understanding that they were made to him to cover a financial emergency and were to be repaid by him to his employer.
*857Aside from this, however, our examination of the proofs satisfies us that the verdict is not excessive.
The rule to show cause will therefore be discharged, with costs.